Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group II in the reply filed on 06/14/2021 is acknowledged. Nonelected subject matter has been cancelled. Claims 3,6-11,13-17 and newly added claims 93-96 are pending and under consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3,6,9-11,14,16-17,93-94  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Biagiotti (2011, Journal of Controlled Release, 154:306-313) as evidenced by Xu (2016, Oncotargets and therapy, 9:2873-2884).
For this rejection, claims 3,9-10,16-17,93-94 are interpreted as product by process claim in which the process of creating the cell little patentable weight. It is only the product, which is anticipated by the prior art and not the process by which the product was made. This is because the final product is not distinguished by any particular features or characteristics resulting from the process by which it is made. As such, the limitations of the claimed enucleated erythroid cell comprising a exogenous protein or noncoding RNA that is not flaviviral are met by any enucleated erythroid cell comprising a exogenous protein or noncoding RNA that is not flaviviral in the prior art. Patentability of a product-by-process claim is determined by the novelty and nonobviousness of the claimed product itself without consideration of the 
Biagiotti taught erythrocytes carrying recombinant forms of human FKBP12 and cyclophilin A (therapeutic agents, claim 14), which are exogenous nonflaviviral proteins. Xu taught that erythrocytes are enucleated bioconcave disk-shaped cells (page 2874, col, 1, para 3). With regard to claim 6, the erythrocytes did not encode flaviviral nonstructural protein. Mammalian cells comprise RdRPs nucleases and helicases as required by claims 9-11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3,6-11,13-17 and 93-95 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2016135675 (Novartis; IDS) in view of RubiusA (WO2015073587;IDS) and RubiusB (US20160257932) as evidenced by Le Breton (BMC Microbiology 2011, 11:234, pages 1-10).
In this rejection, more weight is given to the “process” portion of claim 3 and dependent claim limitations associated with the “process”, in the interest of compact prosecution and potential future amendments to the claims. 
With regard to claim 3, Novartis discloses flavivirus replicons and their use in methods of protein expression. The replicons comprise a flavivirus 5'UTR, viral replicase and an exogenous protein such as an antibody (claim 15). Replicase is defined at para 37 
With regard to claim 13, derivation of protein requires a functional RNA intermediate. With regard to claims 14 and 15, Novartis further refers to cells comprising exogenous therapeutic proteins such as antibodies, cytokines, growth factors as well as methods for making such cells (Abstract; [009], [71], [153]).
With regard to claims 16-17, the replicons envisaged by Novartis also comprise a flavivirus 3'UTR (see e.g. Fig 1). With regard to claim 93, Novartis further refers to flaviviruses such as Dengue virus [040].
Novartis does not specifically refer to use of erythroid cells as a mammalian cell type. However, use of erythrocytes to as carriers of therapeutic molecules was known in the art at the time of filing. 
At paragraph 5, RubiusA relates to the delivery of an antigen (immune stimulatory molecule as recited in claim 15) as a therapeutic using enucleated erythroid cells and   precursors to enucleated erythroid cells. RubiusA teaches that the erythroid cells can be derived from a precursor cell that is induced to become enucleated. At paragraph 222, RubiusA teaches nucleic acids such as DNA expression vectors or mRNA for producing the antigen (therapeutic) of interest may be introduced into progenitor cells. RubiusA also teaches 
Likewise, RubiusB teaches enucleated erythroid cells expressing receiver polypeptide, as a therapeutic, encoded by an exogenous nucleic acid wherein during enucleation the receiver polypeptide is retained but the nucleic acid encoding it is not retained. 
It would be obvious for the person skilled in the art to combine the teaching of Novartis with the disclosure of RubiusA and RubiusB thereby arriving at the claimed invention. One would have been motivated to combine the vector of Novartis with the enucleated cell of RubiusA or Rubius B as RubiusA taught that erythroid cells induced to lose the nucleus is incapable of replication (RubiusA, para 5) and RubiusB taught that the cell does not retain a DNA encoding the polypeptide. One would have a reasonable expectation of success in carrying out the combination as methods of introducing nucleic acids into the erythroid cells were taught in the above-cited references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALARIE BERTOGLIO whose telephone number is (571)272-0725.  The examiner can normally be reached on M-F 6AM-2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



VALARIE E. BERTOGLIO, Ph.D.
Examiner
Art Unit 1632



/VALARIE E BERTOGLIO/           Primary Examiner, Art Unit 1632